Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office action. In response to communications received 5/5/2020, on 8/13/2020, Applicant amended claims 1, 3, 13, 16, 19 and 21. Claims 1, 3-13, 15-19 and 21-27 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. The 101 rejection is hereby withdrawn. 
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains.

Response to Amendment

With respect to the 101 arguments, Applicant argues that the amended claims satisfy the Section 101 requirements and should be properly deemed patent-eligible subject matter (See Remarks at pg. 9). However, Examiner agrees and the 101 rejection is hereby removed.

With respect to the 103 arguments, Applicant argues that the cited references Achin in view of Smith in further view of Li in even further vie of Lahav do not teach or suggest the use of distinct recurrent neural network cells, let alone to specifically process data pertaining to a sequence of multiple distinct browsing event occurring at distinct time instances, as required by the amended independent claims (See Remarks at pg. 9). Examiner notes that this argument is now moot. Examiner performed an additional search and consideration. The amended claims are now rejected by Lasa et al. (United States Patent Application Publication, 2008/0306830, hereinafter referred to Lasa) in view of Smith et Smith). See the updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lasa et al. (United States Patent Application Publication, 2008/0306830, hereinafter referred to Lasa) in view of Smith et al. (United States Patent Application Publication, 2002/0010625, hereinafter referred to as Smith).

As per Claim 1, Lasa discloses a computer-implemented method comprising: 

a)	generating a prediction as to whether a user will order at least one particular offering during a user browsing session of one or more web pages of an enterprise, wherein generating the prediction comprises applying one or more deep learning techniques to browsing session data derived from the user browsing session, and wherein applying the one or more deep learning techniques to the browsing session data comprises processing data pertaining to a sequence of multiple browsing session events, occurring at distinct time instances, using multiple recurrent neural network cells within a recurrent neural network (Lasa: ¶0051, 0091-0099, 0114-0118, Claim 11: Deep learning techniques, such as neural networks, model weights and attributes for predicting score of an outcome (i.e. a purchase, see ¶0115). Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. User behavior data identifying input variables are tracked over multiple online browsing sessions. The monitoring, identifying and analysis of data in the multiple online browsing session may be repeated. See Fig. 5A and 5B for the input variables where the accessed product/catalog/campaign offering webpages of a browsing session are identified. See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network.), wherein processing comprises: 

b)	processing, using a first of the multiple recurrent neural network cells, data pertaining to accessing at least one of the one or more web pages of the enterprise at a first time instance (Lasa: Figs. 5A-5C and 6 and ¶0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A for the input variables where the accessed webpage of a browsing session is identified.  See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction. ); 

c)	processing, using a second of the multiple recurrent neural network cells, data pertaining to viewing the at least one particular offering on the at least one web page at a second time instance (Lasa: Figs. 5A-5C and 6 and ¶0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B for the input variables where the accessed product/catalog/campaign offering webpages of a browsing session are identified. See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction.); and 

d)	processing, using a third of the multiple recurrent neural network cells, data pertaining adding the at least one particular offering to a virtual shopping cart associated with the one or more web pages of the enterprise at a third time instance (Lasa: Figs. 5A-5C and 6 and ¶0087, 0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B, ¶0060 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of adding a product to the shopping cart is tracked. See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction.); 

g)	outputting, within the user browsing session, the recommendation to at least the user (Lasa: ¶0084, 0100 and 0115-0118: The neural network outputs a goal prediction, such as a browsing session score or webpage visitor score. This prediction is presented as a recommendation such as it identifies leads to provide incentives for a visitor to make a purchase or to add an item to a checkout basket.); 


e)	mapping the user browsing session to one or more of multiple pre-established procurement user types by comparing the browser session data to data pertaining to the multiple pre-established procurement user types (Smith: ¶0155-0158, 0171-0179 and 0211: A user’s current interest type is mapped through  comparing browsing activities (i.e. recently view items, recent shopping cart contents etc.). The browsing activities may be monitored through multiple browsing nodes or sessions. 

f)	determining a recommendation of one or more offerings distinct from the at least one particular offering, wherein determining the recommendation is based at least in part on the generated prediction and the mapping of the user browsing session to one or more of the multiple pre-established procurement user types  (Smith: ¶0052, 0155-0158, 0171-0179 and 0211: A user’s current interest type is mapped through  comparing browsing activities (i.e. recently view items, recent shopping cart contents etc.). The browsing activities may be monitored through multiple browsing nodes or sessions or websites. The system may utilize this interest type in conjunction with the user’s purchase history to generate personal recommendations predicted to be of interest to the user.  The personal recommendations consist of a list of distinct item offerings.); and 

h)	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Smith: Fig. 8 and ¶0064 and 0181: A system with a server computer (i.e. device) coupled to a memory.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings for generating recommendations because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings for generating recommendations in Lasa would have served 

Claims 14 and 18 recite the limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. 

As per Claim 3, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to time spent per offering (Lasa: Figs. 4 and 5A-5C and ¶0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time of a browsing session and time spent on product pages are identified.).

As per Claim 4, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to time spent per web page (Lasa: Figs. 4 and 5A-5C and ¶0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on product pages, time spent on shopping cart pages, time spent on information pages, etc. are identified.).

As per Claim 5, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more browsing frequency patterns (Lasa: Figs. 4-5C and ¶0043, 0053-0054, 0064: User behavior patterns may be analyzed in a user’s browsing session. The system may analyze behaviors by categorizing and assigning weights to them. In an example, repeated patterns, such as repeatedly adding to the shopping cart and leaving without a purchase, may be denoted as a bad score even though it demonstrates a high frequency pattern.).

As per Claim 6, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more return visits to one or more of the web pages(Lasa: Figs. 4-5C and ¶0043, 0053-0054, 0064-0065: User behavior patterns may be analyzed in a user’s browsing session. The system may analyze behaviors by categorizing and assigning weights to them. An example of behaviors that are analyzed include returning to a webpage within 24 hours or putting an item in the shopping cart.).

As per Claim 7, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to a manner in which the user accessed the one or more web pages of the enterprise (Lasa: Figs. 4 and 5A-5C and ¶0086, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on one or more pages of a business (i.e. product pages, shopping cart pages, information pages, etc.) are identified. See page types in ¶0086.).

As per Claim 8, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more offering reviews accessed during the user browsing session (Lasa: Figs. 4 and 5A-5C and ¶0086, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on one or more pages of a business (i.e. product pages, shopping cart pages, information pages, etc.) are identified. See ¶0087 where pages including product reviews are accessed.).

As per Claim 9, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more of the offerings selected (Lasa: Figs. 4 and 5A-5C and ¶0060, 0087, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B, ¶0060 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of adding a product to the shopping cart is tracked.).

As per Claim 10, Lasa in view of Smith discloses the computer-implemented method of claim 1, wherein the one or more deep learning techniques are based at least in part on browsing session data derived from one or more previous user browsing sessions during which one or more users ordered at least one offering (Lasa: Figs. 4 and 5A-5C and ¶0062, 0066, 0069, 0087, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B, ¶0062 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of completing a purchase of a product is tracked. See also ¶0069 where purchases from previous browsing sessions are assessed.).

Claims 17 and 21 recite the limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies. 

As per Claim 11, Lasa in view of Smith discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose wherein the one or more offerings distinct from the at least one particular offering comprises one or more offerings of a distinct offering category as compared to the at least one particular offering (Smith: ¶0095 and 0155: Item offerings may be categorized in distinct product groups. Recommendations can be limited to item offerings of a particular product group aligned with a user’s interest type.).



Claims 22 and 23 recite the limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies. 

As per Claim 12, Lasa in view of Smith discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose, however Smith discloses wherein the one or more offerings distinct from the at least one particular offering comprises one or more offerings that are supplementary to the at least one particular offering (Smith: ¶0089-0094, 0107-0110 and 0112: Similar item offering lists may be retrieved based on the interest type of the user. These similar or supplementary items are like items of known items of interest and are retained for recommendation to the user. See also ¶0107-0108 where the commonality and degree of supplementary between to item offerings is computed.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings in Lasa would have served Lasa’s objective of efficiently monitoring browsing data to suggest additional fields of interest (See Lasa, ¶0098-0099); and further obvious since the claimed invention is merely a combination 

As per Claim 13, discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose, however Smith discloses wherein determining the recommendation comprises identifying one or more offerings previously ordered by one or more users belonging to the one or more pre-established procurement user types mapped to the user browsing session (Smith: ¶0155-0158 and 0171-0178: A user’s current interest type is mapped through browsing activities (i.e. recently view items, recent shopping cart contents etc.). The system may utilize this interest type in conjunction with the user’s purchase history to generate personal recommendations.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings for generating recommendations because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings for generating recommendations in Lasa would have served Lasa’s objective of efficiently monitoring browsing data to suggest additional fields of interest (See Lasa, ¶0098-0099); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 20 recite the limitations already addressed by the rejection of Claim 13; therefore, the same rejection applies. 

Conclusion


Vitaladevuni et al. (US 10,354,194): A system and method is disclosed for predicting user behavior in response to various tasks and or/applications. This system can be a neural network-based joint model. The neural network can include a base neural network portion and one or more task-specific neural network portions. The artificial neural network can be initialized and trained using data from multiple users for multiple tasks and/or applications. This user data can be related to characteristics and behavior, including age, gender, geographic location, purchases, past search history, and customer reviews.

Lahav et al. (US 2015/0278837): In some embodiments, a set of user groups can be defined, with each group relating to a different webpage experience, user action, etc. Requests are assigned to one of the groups based on actual webpage presentation features and/or user actions. A group-specific model is generated for each group and translates user information to a preliminary result (e.g., a purchasing probability). A model combination includes a weighted combination of a set of available group-specific models. User information is processed using the model combination to generate a model result. The model result is evaluated to determine whether a requested webpage is to be customized in a particular manner and/or an opportunity is to be offered.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683